 


110 HR 557 IH: Vocational and Technical Entrepreneurship Development Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 557 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to direct the Administrator of the Small Business Administration to establish a vocational and technical entrepreneurship development program. 
 
 
1.Short titleThis Act may be cited as the Vocational and Technical Entrepreneurship Development Act of 2007. 
2.Vocational and technical entrepreneurship development program 
(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended— 
(1)by redesignating section 37 as section 38; and 
(2)by inserting after section 36 the following new section: 
 
37.Vocational and technical entrepreneurship development program 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AssociationThe term Association means the association of small business development centers recognized under section 21(a)(3)(A). 
(2)ProgramThe term program means the program established under subsection (b). 
(3)Small business development centerThe term small business development center means a small business development center described in section 21. 
(4)State small business development centerThe term State small business development center means a small business development center from each State selected by the Administrator, in consultation with the Association and giving substantial weight to the Association’s recommendations, to carry out the program on a statewide basis in such State. 
(b)EstablishmentIn accordance with this section, the Administrator shall establish a program under which the Administrator shall make grants to State small business development centers to enable such centers to provide, on a statewide basis, technical assistance to secondary schools, postsecondary vocational schools, or technical schools, for the development and implementation of curricula designed to promote vocational and technical entrepreneurship. 
(c)Grant amount 
(1)Minimum grantEach grant awarded by the Administrator under the program shall be in an amount not less than $200,000. 
(2)No matching requirementThe Administrator shall not require, as a condition of receiving a grant under this section, that the applicant provide a matching amount, either in cash or as in-kind contributions. 
(d)ApplicationEach State small business development center seeking a grant under the program shall submit to the Administrator an application in such form as the Administrator may require. The application shall include information regarding the applicant’s goals and objectives for the educational programs to be assisted. 
(e)Report to AdministratorAs a condition of each grant awarded under the program, the Administrator shall require the recipient to transmit to the Administrator, not later than 18 months after the date of receipt of the grant, a report describing how the grant funds were used. 
(f)Cooperative agreements and contractsThe Administrator may enter into a cooperative agreement or contract with any State small business development center receiving a grant under this section to provide additional assistance that furthers the purposes of this section. 
(g)Evaluation of programNot later than March 31, 2010, the Administrator shall transmit to Congress a report containing an evaluation of the program. 
(h)ClearinghouseThe Association shall act as a clearinghouse of information and expertise regarding vocational and technical entrepreneurship education programs. In each fiscal year in which grants are made under the program, the Administrator shall provide additional assistance to the Association to carry out the functions described in this subsection. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $7,000,000 for each of fiscal years 2008, 2009, and 2010. Such sums shall remain available until expended. 
(j)Funding limitations 
(1)Nonapplicability of certain limitationsAmounts made available under this section are in addition to any amounts available under section 21(a)(4). 
(2)Limitation on use of fundsThe Administrator shall carry out this section using only amounts appropriated in advance specifically for the purpose of carrying out this section.. 
 
